 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 1 of 9            PageID #: 1



                                                                         FILED IN THE
KENJI M. PRICE #10523                                           UNITED STATES DISTRICT COURT
                                                                      DISTRICT OF HAWAII

United States Attorney                                                Jun 05, 2020
                                                                   LIAN ABERNATHY, CLERK
District of Hawaii

MICHAEL ALBANESE #9421
Assistant U.S. Attorney
United States Attorney’s Office
District of Hawaii
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Email: Michael.albanese@usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                    IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,                   )         MAG. NO. 20-00625 WRP
                                            )
                      Plaintiff,            )         CRIMINAL COMPLAINT;
                                            )         AFFIDAVIT IN SUPPORT OF
               v.                           )         CRIMINAL COMPLAINT
                                            )
DAVID MYERS,                                )
                                            )
                                            )
                      Defendant.            )
                                            )


                             CRIMINAL COMPLAINT

      I, the undersigned complainant, being duly sworn, state the following is true

and correct to the best of my knowledge and belief.
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 2 of 9          PageID #: 2




        Possession of Ammunition By a Prohibited Person (Prior Felony)
                          (18 U.S.C. § 922(g)(1))

      On or about June 3, 2020, within the District of Hawaii, DAVID MYERS,

the defendant, knowing that he had been convicted of a crime punishable by

imprisonment for a term exceeding one year, did knowingly possess ammunition,

namely over 300 rounds of 9 mm ammunition, said ammunition having been

shipped and transported in interstate commerce.

      All in violation of Title 18, United States Code, Section 922(g)(1).

//

//

//

//

//

//

//

//

//

//

//



                                         2
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 3 of 9           PageID #: 3




      I further state that I am a Special Agent with the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (“ATF”), and that this Complaint is based upon

the facts set forth in the attached “Affidavit in Support of Criminal Complaint,”

which is incorporated herein by reference.

      DATED: June 5, 2020, at Honolulu, Hawaii.




                                             Terence Horenburg
                                             Special Agent, ATF

This Criminal Complaint and Affidavit in support thereof were presented to,
approved by, and probable cause to believe that the defendant above-named
committed the charged crime found to exist by the undersigned Judicial Officer at
_______
  11:16 __.m.
          a    on June ___,
                        5 2020.



Sworn to under oath before me telephonically, and attestation acknowledged
pursuant to Federal Rule of Criminal Procedure 4.1(b)(2), on this ____
                                                                   5th day of
June, 2020, at Honolulu, Hawaii.




                                         3
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 4 of 9                PageID #: 4




            AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

       I, Terence Horenburg, the undersigned complainant, being duly sworn, state the

following is true and correct to the best of my knowledge and belief:

               INTRODUCTION AND AGENT BACKGROUND

       1.     This affidavit is submitted for the purpose of establishing probable cause

that on and about June 3, 2020, within the District of Hawaii, DAVID MYERS, the

defendant, engaged in conduct that violated 18 U.S.C. § 922(g)(l).

       2.     I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms,

and Explosives (“ATF”), and have been since August 2001. I am a graduate of the

Federal Law Enforcement Training Center and the ATF National Academy. I have

been a criminal investigator for approximately 18 years and have been involved in

numerous federal investigations. These investigations have resulted in the collection

of evidence in cases involving federal firearm violations.

       3.     I am familiar with the facts set forth in this affidavit based upon my

personal knowledge and/or information provided to me by other law enforcement

personnel and/or witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the criminal complaint charging the defendant with

violations of federal law. Accordingly, this affidavit does not set forth all of the facts

known to me or to ATF regarding this matter. Summaries and statements from

conversations do not include references to all topics covered in the conversations.



                                             4
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 5 of 9             PageID #: 5




                                PROBABLE CAUSE

       4.     On June 3, 2020, a Hawaii County Police Department (“HCPD”) Officer

responded to the Eden Roc Subdivision for multiple calls of shots fired from a motor

vehicle. The HCPD officer contacted a witness (herein referred to as “WITNESS

#1”), who stated that on June 3, 2020, he/she was traveling southeast on Ohia Avenue

when he/she noticed a small white sports utility vehicle stopped along the right side of

the roadway. WITNESS #1 stated that as he/she passed the vehicle he heard what he

believed to be a gunshot coming from the vehicle. WITNESS #1 related he/she

traveled approximately 100 feet when he looked back towards the intersection of Ohia

Avenue and observed the vehicle stop on the roadway. The male driver pointed the

barrel of a handgun out of the driver’s side window towards WITNESS #1 and

discharged two (2) rounds before continuing southeast on Ohia Avenue. HCPD

officers examined the area that WITNESS #1 described and recovered two (2) spent

casings from the intersection of Ohia Avenue and 11th Road.

       5.     The same officer contacted a second witness (herein referred to as

“WITNESS #2”), who related that he/she observed a male individual in operation of a

white Toyota Rav 4 on Ohia Avenue and he/she observed the individual fire one

gunshot in the air.

       6.     Another HCPD officer contacted a third witness (herein referred to as

“WITNESS #3”), who stated that he/she was traveling home on South Kopua Road

with two other individuals when their vehicle was overtaken by a white in color
                                           5
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 6 of 9             PageID #: 6




Toyota SUV that was being operated by a local male, later identified as David

MYERS. WITNESS #3 noted the license plate of the SUV to be ZDP726.

WITNESS #3 stated that the SUV overtook two other cars that was in the back and

then overtook them. As the SUV passed them, MYERS showed them the "bird" and

pulled in front of them. WITNESS #3 further related that the white SUV began

swerving from side to side in the middle of the roadway to prevent them from

overtaking, then came to a complete stop in the middle of the roadway just before the

right hand turn of the "Y" intersection of South Kopua Road and Wai Maka o Pele

Road. MYERS then got out of the Toyota SUV, and the parties engaged in a brief

verbal argument.

      7.     WITNESS #3 reported that MYERS then re-entered his SUV, moved it

to the right-hand shoulder of the roadway, and while seated in the driver’s seat waved

at them as to go pass him. WITNESS #3 stated that he/she observed MYERS’ right

hand resting on the driver's side door windowsill pointing the barrel of a handgun at

them as they passed. WITNESS #3 and the two other individuals drove away and

then called 911 to report the incident.

      8.     Witness #2 and Witness #3 later observed MYERS in police custody and

identified MYERS as the driver of the Toyota SUV described above.

      9.     A police records check of the license plate on the suspect vehicle,

ZDP726, indicated the Toyota Rav4 SUV is registered to MYERS with a physical

address in Mountain View, Hawaii.

                                           6
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 7 of 9             PageID #: 7




      10.      Another HCPD officer made contact with MYERS at the address

registered to the Toyota SUV. MYERS admitted that he owns a white Toyota RAV 4

and that located in the back of the property. MYERS gave verbal consent for the

officer to enter the property to look at the vehicle. Upon locating the Toyota, HCPD

officers observed a handgun on the front passenger seat along with several spent shell

casings.

      11.      On June 4, 2020, a State of Hawaii search warrant was executed on

MYERS’ residence and vehicle. HPD officers recovered, among other things, the

following items:

            a. A Privately Made Firearm (PMF), Model PF940C, 9mm caliber,

               containing no serial number, from the passenger seat of the Toyota;

            b. Three (3) boxes of Blazer 9mm Ammunition containing fifty (50)

               rounds, from in a dresser in the residence;

            c. One (1) box of Blazer 9mm Ammunition containing thirty-six (36)

               rounds, from in a dresser in the residence;

            d. Three (3) boxes of UMC Remington 9mm ammunition containing fifty

               (50) rounds, from a dresser in the residence;

            e. A wallet containing Hawaii State ID for MYERS, from inside the

               Toyota;

            f. Five (5) spent Blazer 9mm cartridge casings, with headstamp BLAZER

               9mm LUGER, from the passenger seat of the Toyota;

                                             7
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 8 of 9              PageID #: 8




            g. Numerous rounds of 9mm ammunition; from various locations in the

               Toyota;

            h. Numerous spent 9mm cartridge casings; from various locations in the

               Toyota;

      12.      On June 4, 2020, ATF Special Agent Christopher Tuitele examined

photographs of the ammunition recovered from the residence and the five (5) spent

Blazer 9mm cartridge casings, with headstamp BLAZER 9mm LUGER, from the

passenger seat of the Toyota and determined based on his specialized interstate nexus

training and experience that they were not manufactured in the State of Hawaii.

Because the ammunition and ammunition components were manufactured outside the

State of Hawaii, it must have been previously shipped or transported in interstate or

foreign commerce.

      13.      According to a review of State of Hawaii court records, MYERS has the

following felony convictions: (i) Theft in the 2nd degree (1994) and (ii) Burglary in the

2nd degree (1994).

      14.      After being advised of his Constitutional Rights, MYERS waived those

rights and made the following statements. MYERS acknowledged that he is a

convicted felon and served 2 ½ years for burglary. MYERS admitted that he

discharged his weapon. MYERS stated that the firearm is an 80% polymer gun and

that he purchased the parts for online. MYERS also related he had had approximately

500 rounds of ammunition in his residence.

                                           8
 Case 1:20-mj-00625-WRP Document 1 Filed 06/05/20 Page 9 of 9           PageID #: 9




                                 CONCLUSION

      15.   Based on the foregoing facts, I respectfully submit that probable cause

exists to believe that DAVID MYERS, the defendant, committed the aforementioned

offense.

                                             Respectfully submitted,



                                             Terence Horenburg
                                             Special Agent, ATF


Sworn to under oath before me telephonically,
and attestation acknowledged pursuant to
Federal Rule of Criminal Procedure 4.1(b)(2)
on June ____,
           5 2020.

_________________________________________
HONORABLE WES REBER PORTER
United States Magistrate Judge




                                         9
